DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/21/2021 is acknowledged. Claims 1, 3 and 8 are amended. Claim 14 is newly added. Currently claims 1-14 are pending in the application.
Previous rejection is withdrawn in view of the above amendment.
Claims 1-14 are rejected on a new ground of rejection. See the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (US 2013/0174906) in view of Nishida et al. (US 2009/0050190).
Regarding claim 1, Lindstrom et al. discloses a photovoltaic device (fig. 8) comprising:
a solar cell unit (fig. 4) including:
a working electrode (1) comprising a porous light-absorbing layer (e.g. dyed TiO2, [0059], [0003]) arranged at a top side of the solar cell unit (or the front side where light irradiates),
a first conducting layer (see PCPL layer 3) for extracting photo-generated electrons from the light-absorbing layer (1, [0037], [0060]), wherein the light-absorbing layer (1) is arranged on top of the first conducting layer (3),
a porous substrate layer (see separator 8, [0065]) made of an insulating material ([0069] as the separator 8 is described to have insulating property), wherein the first conducting layer (3) is formed on a top side of the porous substrate (8, see fig. 4),
a counter electrode layer (9, [0072]) including a second conducting layer (9) arranged at a bottom side of the solar cell unit that is parallel to the top side of the solar cell unit (see fig. 4), wherein the second conducting layer (9) is formed on a bottom side of the porous substrate (8), wherein each of the light absorbing layer (1), the first conducting layer (3), the porous substrate (8) and the second conducting layer (9) are parallel to the top and bottom sides of the solar cell unit so that the second conducting layer (9) is spaced apart from the first conducting layer (3) in a direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit with the porous substrate layer (8) between the first and second conducting layer layers (3 and 9, see fig. 4), and
a conducting medium (e.g. electrolyte) for transferring charges between the second conducting layer (9) and the light-absorbing layer (1, [0072]),
a first conductor (11a and 12a, fig. 8) in electrical contact with the first conducting layer (3, see fig. 8);
a second conductor (11b and 12b, fig. 8) in electrical contact with the second conducting layer (9, see fig. 8, [0084-0089]); and
an encapsulation (2 and 10a-c, fig. 8) encapsulating the solar cell unit (see fig. 8) and comprising an at least partly transparent top sheet (10c, fig. 8, [0063] and [0068]) covering the top side (or the side having working electrode 1, see figs. 7-8) of the solar cell unit and a bottom sheet (2, fig. 8) covering the bottom side (or the side having the counter electrode 9) of the solar cell unit (see fig. 8), 
wherein the first conductor (11a-12a) is electrically insulated from the second conducting layer (11b-12b).
Lindstrom et al. discloses the first and second conductor (or the contacts of the first and second conducting layer) being arranged in the back. In other words, the photovoltaic device of Lindstrom et al. is a back contact solar cell, and the first and second conductors (11a-12a and 11b-12b) are electrical connections in an external electrical circuit or interconnection ([0074-0075], [0087]). 
Lindstrom et al. does not teach arranging the first and second conductors in the back such that the first conductor is below the porous substrate layer and the first conducting layer in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit, and the second conductor is below the counter electrode layer in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit, wherein a part of the porous substrate layer comprises conducting material disposed between the first conductor and the first conducting layer to provide the electrical contact between the first conductor and the first conducting layer, and the conducting material is separated from the conducting medium.
Nishida et al. discloses arranging the conductors (or contacts) in the back of the solar cell such that a first conductor (or wiring member 115b/26, fig. 31) is below a porous substrate layer (114, fig. 31) and the first conducting layer (36, fig. 31) formed at the top side of the porous substrate (114) in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit (or the vertical direction), the second conductor (115a) is below a counter electrode layer (26) formed at the bottom side of the porous substrate layer (114) in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar 
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of Lindstrom et al. by arranging the first conductor below the porous substrate layer and the first conducting layer, arranging the second conductor below the counter electrode layer, and providing electrical contact between the first conductor and the first conducting layer by the conducting material comprised in a part of the porous substrate layer that is disposed between the first conductor and the first conducting layer as taught by Nishida et al., because Lindstrom et al. suggests arrangement the conductors in the back of the solar cell units, and Nishida et al. teaches arranging the conductors in the back surface side of the solar cell unit would expand the light-receiving area of the photovoltaic device (or solar cell, [0010]) and would form a photovoltaic device (or a solar cell) with less influence of contraction of force of a wiring member when the wiring member is thermally bonded only to a back surface side of the solar cell ([0023]).  
Regarding claim 2, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. shows there is an insulating gap (e.g. insulating layer 8) formed between the first conductor (11a-12a) and the second conducting layer (9, see fig. 8); Nishida et al. also shows an insulating gap formed between the first conductor (115b/26) and the second conducting layer (26 at 115a, see fig. 31).

Regarding claim 4, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses the conducting material (3) forms conducting path (or section of layer 3 below the horizontal section of layer 3) between the first conductor (11a and 12a) and the first conducting layer (e.g. horizontal section of layer 3 in fig. 8, see fig. 8); Nishida et al. also teaches the conducting material (25) forms conducting path between the first conductor (115b/26) and the first conducting layer (36).
Regarding claim 5, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses the conducting material (3) comprises conducting particles (examples 1-6).
Regarding claim 6, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses  the second conducting layer (9) has a bottom surface (see fig. 8) facing the bottom sheet (2), the second conductor (11b-12b) is in mechanical and electrical contact with the second conducting layer (9). In modified Lindstrom, where the 
Regarding claim 7, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses the second conducting layer (or counter electrode 9) comprises titanium (see [0105]), and the second conductor (11b and 12b) comprises electrically conductive powder (or CPL, see [0075], [0085], [0087-0088]).
Lindstrom et al. does not disclose the second conductor (11b and 12b) comprising titanium or an alloy thereof, or the electrically conductive powder (or CPL) for forming the second conductor (11b and 12b) to comprise titanium or an alloy thereof.
However, Lindstrom et al. discloses using the electrically conductive powder for the porous electrically conductive powder (PCPL) comprising titanium or an alloy (see examples 1-6) and titanium and its alloys have high corrosion resistance capable of withstanding corrosive attack by the electrolyte ([0057]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have used titanium or an alloy for the second conductor (11b and 12b), because Lindstrom et al. explicitly suggests using titanium and its alloy for the electrical conductive powder layer (CPL) and teaches titanium and its alloys have high corrosion resistance capable of withstanding corrosive attack by the electrolyte ([0057]).
Regarding claim 8, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses the conducting material (PCPL 3) of the porous substrate (e.g. the section of layer 3 below the horizontal) comprises titanium or an alloy thereof (see examples 1-6), and the first conductor (11a-12a) comprises electrically conductive powder (or CPL, see [0075], [0085], [0087-0088]).

However, Lindstrom et al. discloses using the electrically conductive powder for the porous electrically conductive powder (PCPL) comprising titanium or an alloy (see examples 1-6) and titanium and its alloys have high corrosion resistance capable of withstanding corrosive attack by the electrolyte ([0057]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have used titanium or an alloy for the first conductor (11a and 12a), because Lindstrom et al. explicitly suggests using titanium and its alloy for the electrical conductive powder layer (CPL) and teaches titanium and its alloys have high corrosion resistance capable of withstanding corrosive attack by the electrolyte ([0057]).
Regarding claim 9, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Nishida et al. discloses the first and second conductors (115b/26 and 115a) comprises a conducting foil (115a and 115b, see fig. 31 and 27).
Regarding claim 14, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom et al. discloses the first conductor (11a and 12a) is laterally adjacent the counter electrode layer (9) and overlaps with the counter electrode layer in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit (or the vertical direction, see fig. 8). Nishida et al. also teaches the first conductor (115b/26) is laterally adjacent the counter electrode layer (26 at 115a) and overlaps with the counter electrode layer in the direction extending normal from the top side of the solar cell unit to the bottom side of the solar cell unit (or the vertical direction, see fig. 31).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lindstrom et al. (US 2013/0174906) as applied to claim 1 above, and further in view of Moslehi et al. (US 2012/0103408).
Regarding claim 10, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, Lindstrom discloses the conductors are for electrical connection in an external circuit or interconnection ([0074-0075], [0087]).
Modified Lindstrom et al. above does not disclose the bottom sheet (2) of the encapsulation comprises a plurality of penetration openings for receiving wires to electrically connect to the first and second conductors, and the penetration openings are arranged in connection to the first and second conductors.
However, Moslehi et al. discloses a configuration of electrical connection in external circuit or interconnection comprising a bottom encapsulation (54/56) having a plurality of penetration openings (or holes 80, fig. 3C) for receiving wires (82, 84 shown in fig. 3D, or 134, 136 and 192 in fig. 10A) to electrically connect to the first and second conductors (see figs. 3C-3D, 10A), and the penetration openings are arranged in connection to the first and second conductors (see figs. 3C-3D and 10A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of modified Lindstrom et al. in claim 1 above by including a plurality of penetration openings for receiving wires to electrically connect to the first and second conductors and the penetration openings are arranged in connection to the first and second conductors for making electrical connection in external circuit or interconnection as taught by Moslehi et al., because Lindstrom et al. explicitly suggests the first and second conductors are for electrical connection in external circuit or interconnection. 


Regarding claim 12, modified Lindstrom et al. discloses a photovoltaic device as in claim 1 above, wherein Lindstrom discloses the conductors are for electrical connection in an external circuit or interconnection ([0074-0075], [0087]).
Modified Lindstrom et al. does not explicitly disclose the conductors have a circular shape.
Moleshi et al. discloses electrical connection in an external circuit or interconnection (see 134, 136) having a circular shape (e.g. hole shape, fig. 10A).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Lindstrom et al. by forming the first and second conductors for electrical connection in an external circuit or interconnection to have a circular shape as taught by Moleshi et al., because such modification would involve a mere change in shape configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 13, modified Lindstrom et al. discloses a photovoltaic device as in claim 10 above, wherein Moslehi et al. discloses penetration openings (80) are arranged below a central part of the first and second conductors (60/76 and 5/74, see figs. 3C-D and 10A).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Lindstrom et al. and Moslehi et al. do not teach the claimed invention. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726